64 N.Y.2d 1053 (1985)
Robert E. Walsh, Individually and as Administrator of The Estate of Margaret T. Walsh, Deceased, Appellant,
v.
Prudential Insurance Company of America, Respondent.
Court of Appeals of the State of New York.
Argued March 21, 1985.
Decided April 23, 1985.
Christopher Massaroni for appellant.
George P. McAloon and H. Charles Livingston, Jr., for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER.
Order affirmed, with costs, for reasons stated in the memorandum of the Appellate Division (101 AD2d 988).